Citation Nr: 0821095	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  03-17 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left trichaisis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1942 to 
October 1945 and December 1948 and May 1965.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 and May 2002 rating 
decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2007). 

In May 2005 the Board remanded the issues on appeal to the 
RO, via the Appeals Management Center (AMC) for further 
development.  The Board also remanded the issue of an 
increased rating for service-connected prostate cancer for a 
Statement of the Case (SOC); however, the veteran did not 
file a VA-9 Substantive Appeal and therefore, the issue is 
not before the Board. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran currently is shown not to be prevented from 
performing substantially gainful employment consistent with 
his educational and work background due to his multiple 
service-connected disabilities.  

3.  The veteran is not shown to have a current condition of 
left trichasis as the result of carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
instance of fault in connection with medical treatment 
rendered by VA.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a total rating based 
on individual unemployability due to the veteran's service-
connected disabilities are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.16, 4.40, 4.45 (2007).  

2.  The criteria for award of compensation under the 
provisions of 38 U.S.C.A. § 1151 for left trichaisis have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.361 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In February 2007, after the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the December 2007 Supplemental Statement 
of the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the February 2007 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The February 2007 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claims and of the evidence of record.  
The Board finds that he has accordingly been constructively 
invited to give VA all the relevant evidence in his 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) held 
that VA notice must include information regarding the 
effective date that may be assigned, and this was expressly 
done in the February 2007 letter sent to the veteran.  
Further, the Board's decision herein denies the veteran's 
claims.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded a VA examination in November 2001. 

The veteran was scheduled for two hearings: he postponed the 
first and failed to show to the second therefore, the Board 
finds that the veteran waived his right a Board hearing. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the veteran's claims. 


II. Analysis

A.  Entitlement to TDIU

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The veteran has service-connected disabilities as follows: 
prostate cancer (40 percent), bilateral hearing loss (10 
percent), and tinnitus (10 percent), impotence (0 percent).  
Therefore, the veteran has a 50 percent combined evaluation 
for his service-connected disabilities.  

In the present case, the veteran does not meet the threshold 
requirement for a total disability rating under 38 C.F.R. § 
4.16(a) since his service-connected disabilities are 
noncompensable.  

Since the veteran does not meet the threshold requirement for 
a total disability rating there does not need to be a 
determination under 38 C.F.R. §§ 3.340, 3.341, 4.16,  that 
the veteran's service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age or 
non-service connected disability.  However, as noted herein 
below the veteran does not work as a result of the amputation 
of his finger, which is a non-service-connected disability. 

The Board notes that at VA examinations in November 2000 and 
April 2002 it was noted that the veteran was a carpenter 
until he partially amputated his middle finger in 1994.  It 
was noted that he currently volunteered for 4 hours a day 4 
days a week at a pharmacy.

The Board finds that the overall service-connected disability 
picture is not shown to clearly prevent the veteran from 
working at substantially gainful employment given his 
educational and occupational background.  

Accordingly, given the particular circumstances in this 
appeal, the Board finds that  a total compensation rating 
based on individual unemployment is not warranted. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


B.  Compensation under 38 U.S.C.A. § 1151 for Left Trichaisis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  Under these revisions, the proximate cause of death 
must also be an event not reasonably foreseeable.  Id.  But 
see generally Brown v. Gardner, 513 U.S. 115 (1994) (for 
claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment).  

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).  

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).  

The Board notes that in March 1996 the veteran had surgery to 
repair ptosis of his left upper lid.  The veteran asserts 
that as result of this eye surgery he currently has 
trichasis.  

At the veteran's November 2001 VA examination he asserted 
that he had pain as a result of his eye lashes rubbing on his 
eye for the past 5 years.  The examiner stated that the 
veteran did not have trichasis at the time of the 
examination; however, he diagnosed the veteran with chronic 
blepharitis with dry eye and status post left upper lid 
ptosis repair with current ptosis and corneal scarring with 
vasculitis due to herpes. 

After careful review of the veteran's VA examination, VA 
treatment notes, private treatment reports, and March 1996 VA 
surgery report the Board finds that the veteran does not have 
a current diagnosis of left trichasis.  Without a current 
diagnosis of left trichasis there is no evidence that there 
was carelessness, negligence, lack of proper skill, error in 
judgment or a similar instance of fault in connection with 
treatment rendered by VA

Therefore, the claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  

ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.   

Compensation benefits under 38 U.S.C.A. § 1151 for left 
trichasis is denied.  





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


